In re National Interstate Insurance Company; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 545,938; to the Court of Appeal, First Circuit, No. 2008 CA 0693.
Granted. We find the Uninsured/Un-derinsured Motorist Bodily Injury Coverage Form in this matter satisfies the six-part test enunciated in Duncan v. U.S.A.A. Ins. Co., 06-363 (La.11/29/06), 950 So.2d 544; see Harper v. Direct General Insurance Company, et al., 08-2874 (La.2/13/09), 2 So.3d 418. While the facts in Hamper are distinguishable from this matter in that the named insured was printed on the form, Harper reiterates that in Duncan this Court used the disjunctive “or” with regard to the completion of task “3” stating that “printing the name of the named insured or legal representative” satisfies task “3.” Hamper, 2 So.3d at 419. As such, because there was no question as to which policy was involved and the legal representative’s name was printed on the waiver form, it is valid. The Court of Appeal’s ruling is reversed and the judgment of the trial court is reinstated.